UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number1-14012 EMERITUS CORPORATION (Exact name of registrant as specified in its charter) WASHINGTON 91-1605464 (State or other jurisdiction (I.R.S Employer of incorporation or organization) Identification No.) 3131 Elliott Avenue, Suite 500 Seattle, WA 98121 (Address of principal executive offices) (206) 298-2909 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filero Accelerated filerþ Non-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ As of April 26, 2010, there were 39,289,951 shares of the Registrant’s Common Stock, par value $0.0001, outstanding. EMERITUS CORPORATION Table of Contents Part I.Financial Information Page No. Item 1.Financial Statements (unaudited): 1 Condensed Consolidated Balance Sheets as of March 31, 2010, and December 31, 2009 2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 4 Condensed Consolidated Statement of Shareholders’ Equity for the three months ended March 31, 2010 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 Part II.Other Information Note: Items 2, 3, 4, and 5 of Part II have been omitted because they are not applicable. Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 6. Exhibits 37 Signature 38 Index to Exhibits 39 Table of Contents PART I. FINANCIAL INFORMATION Item 1.Financial Statements (unaudited) [The rest of this page is intentionally left blank] 1 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (In thousands, except share data) ASSETS March 31, December 31, Current Assets: Cash and cash equivalents $ $ Short-term investments Trade accounts receivable, net of allowance of $1,123 and $1,009 Other receivables Tax, insurance, and maintenance escrows Prepaid workers' compensation Other prepaid expenses and current assets Total current assets Long-term investments Property and equipment, net of accumulated depreciation of $241,937 and $222,518 Restricted deposits Lease acquisition costs, net of accumulated amortization of $2,005 and $1,889 Goodwill Other intangible assets, net of accumulated amortization of $32,185 and $28,883 Other assets, net Total assets $ $ LIABILITIES, SHAREHOLDERS' EQUITY AND NONCONTROLLING INTEREST Current Liabilities: Current portion of long-term debt $ $ Current portion of capital lease and financing obligations Trade accounts payable Accrued employee compensation and benefits Accrued interest Accrued real estate taxes Accrued professional and general liability Accrued income taxes Other accrued expenses Deferred revenue Unearned rental income Total current liabilities Long-term debt obligations, less current portion Capital lease and financing obligations, less current portion Deferred gain on sale of communities Deferred rent Other long-term liabilities Total liabilities Commitments and contingencies Shareholders' Equity and Noncontrolling Interest: Preferred stock, $.0001 par value.Authorized 20,000,000 shares, none issued - - Common stock, $.0001 par value.Authorized 100,000,000 shares, issued and outstanding 39,289,951 and 39,274,590 shares 4 4 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Emeritus Corporation shareholders' equity Noncontrolling interest-related party Total shareholders' equity Total liabilities, shareholders' equity, and noncontrolling interest $ $ See accompanying Notes to Condensed Consolidated Financial Statements 2 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (In thousands, except per share data) Three Months Ended March 31, Revenues: Community revenue $ $ Management fees Total operating revenues Expenses: Community operations (exclusive of depreciation and amortization and community leases expense shown separately below) General and administrative Impairments on long-lived assets - Depreciation and amortization Community leases Total operating expenses Operating income from continuing operations Other income (expense): Interest income Interest expense ) ) Change in fair value of interest rate swaps ) 90 Equity earnings for unconsolidated joint ventures Other, net Net other expense ) ) Loss from continuing operations before income taxes ) ) Provision for income taxes ) ) Loss from continuing operations ) ) Loss from discontinued operations ) ) Net loss ) ) Net loss attributable to the noncontrolling interest Net loss attributable to Emeritus Corporation common shareholders $ ) $ ) Basic and diluted loss per common share attributable to Emeritus Corporation common shareholders: Continuing operations $ ) $ ) Discontinued operations ) ) $ ) $ ) Weighted average common shares outstanding; basic and diluted See accompanying Notes to Condensed Consolidated Financial Statements 3 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Amortization of above/below market rents Amortization of deferred gains ) ) Loss on sale of assets - Impairment of long-lived assets - Amortization of loan fees Allowance for doubtful receivables Equity investment earnings ) ) Stock based compensation Change in fair value of interest rate swaps 54 ) Other ) Changes in operating assets and liabilities Deferred rent Deferred revenue 72 Change in other operating assets and liabilities Net cash provided by operating activities Cash flows from investing activities: Acquisition of property and equipment ) ) Other investments ) - Sale of property and equipment - Lease and contract acquisition costs ) ) Payments (to) from affiliates and other managed communities, net ) Distributions from unconsolidated joint ventures/other Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from sale of stock Increase in restricted deposits ) ) Debt issuance and other financing costs ) ) Proceeds from long-term borrowings and financings - Repayment of long-term borrowings and financings ) ) Repayment of capital lease and financing obligations ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ 4 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands) Three Months Ended March 31, Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes 84 93 Cash received during the period for income tax refunds 10 82 Non-cash financing and investing activities: Capital lease and financing obligations Unrealized gain (loss) on investment in marketable equity securities 95 ) Purchase and sale-leaseback transaction: Increase in property and equipment - Increase in intangible assets - Financing lease obligation ) - See accompanying Notes to Condensed Consolidated Financial Statements 5 Table of Contents EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' EQUITY (unaudited) (In thousands, except share data) Emeritus Corporation Shareholders Accumulated Common stock Additional other Total Number paid-in comprehensive Accumulated Noncontrolling shareholders' of shares Amount capital income deficit interest equity Balances at December 31, 2009 $
